—Appeal from an order of the Supreme Court, Monroe County (David Michael Barry, J), entered January 9, 2009 in a legal malpractice action. The order, insofar as appealed from, denied the cross motion of defendants seeking to disqualify plaintiffs’ attorneys from jointly representing plaintiffs.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Defendants appeal from that part of an order that denied their cross motion seeking to disqualify plaintiffs’ attorneys from jointly representing plaintiffs. Even assuming, arguendo, that defendants have standing to bring the motion (see Lake v Kaleida Health, 60 AD3d 1469 [2009]; Maxon v Woods Oviatt Gilman LLP, 45 AD3d 1376 [2007]), we conclude that defendants are not aggrieved by Supreme Court’s denial of their cross motion, and the appeal therefore must be dismissed (see CPLR 5511). Present—Scudder, P.J., Peradotto, Carni, Green and Gorski, JJ.